DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A-3 and A-4 in the reply filed on 10/19/2022 is acknowledged.
The amendment filed on 10/19/2022 canceling all claims drawn to the non-elected invention and presenting only claims drawn to the elected invention has been entered. The remaining claims are readable on the group of patently indistinct elected species.
Claim Objections
Claim 23 is objected to because of the following informalities:  
In line 1, “the casing” should be “The casing” 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10-12, 14, 21, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prabhakar et al. (US 2020/0011203), hereinafter: “Prabhakar”.
In Reference to Claim 8
Prabhakar teaches:
A casing apparatus(Fig 2) comprising:
a first portion(34) of a containment casing(30) of a turbofan engine(10);
a second portion(32) of the containment casing; and
a protruding portion(36,46,48) of the containment casing positioned between the first portion and the second portion(clearly shown in Fig 2), the protruding portion including a structural lattice(38; P[0024]).
In Reference to Claim 10
Prabhakar teaches:
The casing apparatus of claim 8(see rejection of claim 8 above), wherein the protruding portion of the containment casing includes curvature in two geometric planes(30 is assembled into a 360-degree ring and is therefore curved in the circumferential direction; and since 30 has an axial length it includes curvature in two axially spaced geometric planes).
In Reference to Claim 11
Prabhakar teaches:
The casing apparatus of claim 8(see rejection of claim 8 above), wherein the protruding portion of the containment casing is to align with fan blades(the protruding portion radially aligns with fan blades 28; Fig 1-2; P[0022]) of the turbofan engine.
In Reference to Claim 12
Prabhakar teaches:
The casing apparatus of claim 8(see rejection of claim 8 above), wherein the structural lattice is arranged between the first portion and the second portion(clearly shown in Fig 2) to impart energy absorption and stiffness to the containment casing(P[0024]).
The limitation “to impart energy absorption and stiffness to the containment casing” is a functional limitation. In short, the claimed invention does not differ from the prior art in any physical structural manner. It has been held that “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
In Reference to Claim 14
Prabhakar teaches:
The casing apparatus of claim 8(see rejection of claim 8 above), wherein the protruding portion includes an abradable layer(54) positioned between the structural lattice and an interior of the containment casing(Fig 2, the interior interpreted as the interior space enclosed by the 360-degree ring; P[0033]).
In Reference to Claim 21
Prabhakar teaches:
The casing apparatus of claim 11(see rejection of claim 11 above), wherein the protruding portion is to surround the fan blades of the turbofan engine(as shown in Fig 1-2, the protruding portion surrounds the fan blades 28 by making a 360-degree ring; P[0033]).
In Reference to Claim 24
Prabhakar teaches:
The casing apparatus of claim 8(see rejection of claim 8 above), wherein the protruding portion includes an outer wall(43,48) and an inner wall(40), wherein the outer wall has a first thickness, and the inner wall has a second thickness, and wherein the first thickness is greater than the second thickness(as clearly shown in Fig 2, each of 43,48 and 40 have radial thicknesses, wherein the radial thickness of 43,48 is greater than the radial thickness of at least part of 40 at 52).
In Reference to Claim 25
Prabhakar teaches:
The casing apparatus of claim 8(see rejection of claim 8 above), wherein the containment casing includes a first radius extending from a rotational axis of fan blades to an internal surface of the inner wall(first radius extending from rotational axis of 20 to the inner radial surface of 40), and
wherein the protruding portion includes a second radius extending from a center of the inner wall to the outer wall(a second radius extends from a center of 40, which coincides with the rotational axis 20 since the center of the 360-degree ring made by 40 is centered on the rotational axis 20, to the outer wall 43,48).
In Reference to Claim 26
Prabhakar teaches:
The casing apparatus of claim 8(see rejection of claim 8 above), wherein the containment casing includes metal(P[0024], P[0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar in view of Langenbrunner et al. (US 5344280), hereinafter: “Langenbrunner”.
In Reference to Claim 9
Prabhakar teaches:
The casing apparatus of claim 8(see rejection of claim 8 above), wherein an inner portion of the structural lattice includes a first volume fraction and an outer portion of the structural lattice includes a second volume fraction(as shown in Fig 2, the structural lattice has both an inner radial portion with a first volume fraction of cellular material 38 and outer radial portion with a second volume fraction of cellular material 38)
Prabhakar fails to teach:
the first volume fraction greater than the second volume fraction.
Langenbrunner teaches:
	A similar blade containment arrangement having an inner portion(34) with a structural lattice(cellular material; Col 4, ln. 31-68) including a first volume fraction(weight density of 9 lbs per cubic foot; Col 6, ln. 61-68) and an outer portion(36) with structural lattice(cellular material; Col 4, ln. 31-68) including a second volume fraction(weight density of 3 lbs per cubic foot; Col 6, ln. 61-68), the first volume fraction greater than the second volume fraction(as evidenced above; Col 5, ln. 35-51; Col 6, ln. 40-68).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prabhakar to incorporate the teachings of Langenbrunner by increasing the volume fraction of the inner portion of the structural lattice to have a greater volume fraction that the outer portion’s structural lattice to improve impact resistance with decreased weight(Col 5, ln. 30-51; Col 6, ln. 40-68).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar in view of Bryan (US 2020/0340400).
In Reference to Claim 22
Prabhakar teaches:
The casing apparatus of claim 21(see rejection of claim 21 above), 
Prabhakar fails to teach:
Wherein the fan blades are associated with more than one fan.
Bryan teaches:
	A similar gas turbine engine with a blade containment arrangement that spans two fans(Fig 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prabhakar to incorporate the teachings of Bryan by replacing the single stage fan with a two-stage fan as taught by Bryan, and which would yield predictable results.  In this case, the predictable result would be a gas turbine engine with two fan stages to increase the amount of thrust provided at lower bypass ratios wherein the blade containment arrangement is extended to provide containment for all fan stages and associated blades.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar in view of Kisailus et al. (WO 2022026215), hereinafter: “Kisailus”.
In Reference to Claim 13
Prabhakar teaches:
The casing apparatus of claim 8(see rejection of claim 8 above), wherein the structural lattice is honeycomb.
Prabhakar fails to teach:
wherein the structural lattice is a gyroid structure.
Kisailus teaches:
	A composite structure(100) for having a gyroid structure(400) used for energy dissipation(P[0003]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structural lattice of Prabhakar by replacing the honeycomb with a gyroid structure as taught by Kisailus as both references deal with aircraft components that function in the same manner, and which is a simple substitution which would yield predictable results. In this case, the predictable result would be the use of a gyroid structure and to absorb the energy of a blade during a blade off event.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhakar in view of Kisailus and in further view of Langenbrunner.
In Reference to Claim 23
Prabhakar in view of Kisailus teaches:
The casing apparatus of claim 13(see rejection of claim 13 above), wherein the gyroid structure includes an inner portion of the structural lattice includes a first volume fraction and an outer portion of the structural lattice includes a second volume fraction(as shown in Fig 2, the structural lattice has both an inner radial portion with a first volume fraction of cellular material 38 and outer radial portion with a second volume fraction of cellular material 38)
Prabhakar in view of Kisailus fails to teach:
the first volume fraction greater than the second volume fraction.
Langenbrunner teaches:
	A similar blade containment arrangement having an inner portion(34) with a structural lattice(cellular material; Col 4, ln. 31-68) including a first volume fraction(weight density of 9 lbs per cubic foot; Col 6, ln. 61-68) and an outer portion(36) with structural lattice(cellular material; Col 4, ln. 31-68) including a second volume fraction(weight density of 3 lbs per cubic foot; Col 6, ln. 61-68), the first volume fraction greater than the second volume fraction(as evidenced above; Col 5, ln. 35-51; Col 6, ln. 40-68).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prabhakar in view of Kisailus to incorporate the teachings of Langenbrunner by increasing the volume fraction of the inner portion of the gyroid structure to have a greater volume fraction that the outer portion of the gyroid structure to improve impact resistance with decreased weight(Col 5, ln. 30-51; Col 6, ln. 40-68).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170198716 A1
Crutchfield; Jeff
US 6575694 B1
Thompson; Ewan F et al.


The above references are cited for teaching similar blade containment arrangements in gas turbine engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745